DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-18 and 20 are currently pending
	Claim 19 has been canceled
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 3, 8-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment to claims recite newly introduced matter, namely; “a setting unit configured to….”, which finds no descriptive support in specification, nor it may be inferred from the context as being representative of a specific component, device or apparatus. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5, 8, 12, 13, 15, 16 and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically the Claims are rejected under this paragraph for reciting a first, second and third sections, as ordinal elements of the surface to be imaged and citing; “a second section of the object which is different from the first section of the object “. 
The specification identifies that the wall surface to be imaged is divided in sections Par.[0007] of regional fields of depth, corresponding to the fixed field of depth imaging sequences Fig.5A-B, by pan imaging at a constant angle of the camera then starting/stopping Par. [0061], [0067] [0111] and Fig.4A-C. at each of the respective sections.


Furthermore, claims 4, 6, 15, 16 and 17, recite “selection unit is configured to select the specific image based on the focus control position for the third section and the set range of the focus control position for the second section of the object.“. The specification does not cite at any point a “third section” being selected by a selection unit in the ordinal direction as claimed. 
The ordinary skilled would not be able to comprehend with certainty if the focusing process performed on the object is dependent on the first-second-third order of the respective sections since the AF, pan-focusing and/or the focus-bracketing process is not performed in a single direction but rather in both directions of object imaging and where the selection of the focused images for the combining process is not orderly but rather based on selecting the best focused sections. 
NOTE:
Examiner analyzed the specification and did not identify any terminology by which inferring or implicitly defining the respective first, second and third sections, or where the second region being different than the first region would result in a change/modification of the functions performed by the camera imaging system. Further, the only paragraph citing the term “different” is identified at Par.[0069] and is referring to the overlapping frame rate being different, but unrelated to the characteristics of the sections claimed. 
In this case, for examination purpose and in lieu of the BRI principles it is considered that the term “different” does not relate to a specific parameter or property but, as one of ordinary skilled in the art would interpret the word in the ordinary sense e.g., just as a different section representing another portion of the imaged object and without implying any interactive function with the imaging system being determined by the ordinal first, second and third sections where the focus bracketing or pan-focusing may be performed in a single or in both directions hence not preserving a specific order of imaging. Instead, according to known focus-bracketing practice and the applicant’s disclosure at e.g., Par.[0081], [0085], for examination purpose the considered terms will be referred as “previous section” or “previous capturing” or “new image capturing direction” etc., which will be used for claim interpretation. 
Clarification is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims 1, 3, 8-9 and 11-13  in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The Claim limitations in this application that use the word “a setting unit configured to…” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the amended wording; “a setting unit configured to…” which is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations do not recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are recited as: “a setting unit configured to……” in the respective claims by which a generic term is associated with a function but failing to identify the structure performing the respective function claimed. 
Examiner suggests using the processor identified in Par.[0186] or the computational Operation 103 of Fig.2  to perform setting the image capturing apparatus to different sections on the object according to the focus control positioning.
Correction is required.
Response to Arguments
6.	Applicant’s arguments with respect to the rejection(s) of claims 1-18 and 20  have been fully considered but are moot in view of the new grounds for rejection. 
	The finality of this Office Action is established based on the newly introduced limitations by which the scope of the claim has been changed and of the IDS of 03/19/2121.
Examiner made the determination to bring this action to finality in accordance to the provisions in MPEP § 706.07(a) and IDS.
Examiner’s note;
In order to facilitate the interpretation of the prior art referenced in the First Action on Merit, a rebuttal to the arguments of 01/11/2021 is herein addressed and mapped to the argument in italic text font within square brackets.
Applicant argues that as cited; 
(i)	-13-Thus, Matsumoto appears to teaching changing the focus positions (focus position values) and appears to teach an omnifocal image that has a greater field depth than a pan-focus (all-focus) image. But Matsumoto does not teach changing an image capturing direction. [Matsumoto teaches; capturing the images in focusing sequences in a direction from the reference focus position to the shortest image distance side of the lens and then in reverse to infinity as cited;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Par. 0217, by focus shifting Par.[0050] and is not ambiguous about the meaning of “omnnifocal image” for representing a combination of focused images at different points of the object Par.[0148]-[0158] by using focus bracketing as claimed. No moving platform is referenced by Office to Matsumoto]. 
It is to be remarked that the Office relies on Irie not on Matsumoto to describe the moving platform having a control unit 204 on a moving imaging platform performing focus bracketing, Fig.2, 0061, focus bracketing Par.0127-0130].

(ii)	“Thus, Matsumoto does not teach "a control unit configured to control an image capturing unit, [Matsumoto teaches: an imaging control unit 51 per Fig.5, Par.0090] the image capturing unit being configured to acquire captured images such that an image capturing direction is sequentially moved with respect to an object given as an image capturing target [Matsumoto teaches :sequentially supplies images to the analog front end Par.0077] and image capturing is performed in each of moved image capturing directions thereby acquiring an image of each section of the object, [Matsumoto  teaches: the output signals of imaging unit 16 serves as data of captured images, [0078], the captured image acquisition unit 52 acquires the images sequentially from unit 16 according to focus bracketing method Par. 0097, 0150]" as recited by claim 1. 
(iii)	Consequently, Matsumoto also does not teach "a setting unit configured to set, based on the focus control position in capturing an image of a first section of the object stored by the recording unit, a range of a focus control position for a second section of the object which is different from the first section of the object [Matsumoto teaches: based on the focus position changing its direction over a different section or portion of the object, the imaging apparatus performs shifting the focus point along a plurality of capturing different images, on different angular directions similar to panning process, in a sequence P1…Pn, [0050] and shifting the focus position according to focus-bracketing 0095, 0097, 0150]," as recited by claim 1. “
The emended “a setting unit configured to…” represents new matter, See 35 U.S.C. 112(a) rejection at section 3.  
(iv)	And furthermore that, accordingly, Irie also does not teach "a setting unit configured to set, based on the focus control position in capturing an image of a first section of the object stored by the recording unit, a range of a focus control position for a second section of the object which is different from the first section of the object," as recited by claim 1. [Irie teaches: teaches about the focus change for a first direction to a second focus to a second direction to a different section of the object represents the very process of focus bracketing, Par.0018-0021, 0127-0130].
The arguments on Pg. 13 related to the dictionary definitions for “omni-focus” and “pan-focus”, remain rhetorical due to the clear definitions given by [Matsumoto: by defining “omni-focus” at Par.0037, 0051 which is compared with the  “pan-focus” having narrower field depths at Par.0041, wherein focus point shifting is adopted for multiple sequential captures used to be combined into an omni-focal image in focus for all depths, Par.0047-0053 and Fig.2].
The arts of reference remain representative for the present claim analysis and examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
No common inventor or assignee has been identified with this application.
7.	Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Kosuke Matsumoto et al., (hereinafter Matsumoto) (US 2014/0009572) and Fuminori Irie et al., (hereinafter Irie) (US 2018/0124326) in view of Abe Koichi (hereinafter Koichi) (JP2013210572A)_IDS_03/19/2021.
Re Claim 1. (Currently Amended) Matsumoto discloses, an information processing apparatus comprising: 
one or more processors (a CPU 11 in Fig.4, 5), wherein the one or more processors function as 
a controlunit configured to control an image capturingunit, the image capturingunit being configured to acquire captured images (an imaging control unit 51 per Fig.5, Par.[0090]) such that an image capturing direction is sequentially moved with respect to an object given as an image capturing target and image capturing is performed in each of moved image capturing directions, thereby acquiring an image of each section of the object (Matsumoto also teaches about capturing a plurality of sequential images by shifting the focus direction on different portions of the scene, Par.[0217]); 

a recording unit configured to store for specifying a focal length in image capturing by the image capturing unit in association with a captured image of a section of the object in a memory (recording i.e., storing in memory 19, where the plurality of images captured are stored in storage 71, in Fig.5, Par.[0091], [0092],[0099] e.g., the images captured at different focus position directions Par.[0126]-[0128] Fig.7); and 

a setting unit configured to set, based on the focus control position in capturing an image of a first section of the object stored by the recording unit (prior to image capturing, the driving unit 43 alters the focus position based on results obtained from the autofocus –AF- processing unit CPU 11, Par.[0079] where altering is performed within a range between the shortest distance to infinity, Par.[0081], a range of a focus control position for a second section of the object which is different from the first section of the object (setting a predetermined focus range for a subsequent image Par.[0075] on different sections, Id. regions of the object Par.[0183]) ,
wherein the control unit controls the image capturing unit to perform for the second section of the object second section is captured while changing the focus control position within the set of the focus control position for the second section of the object (the control unit 51 of the imaging unit Par.[0090], [0094], performs focus bracketing on the image sections not yet captured, set within the focus range by changing, i.e., altering the focus control position, Par.[0081], [0094], [0095], [0097], [0150] per step S1 Fig.8).  

Irie addresses the same elements of, a control(where the moving camera is mounted on a moving platform 110 in Fig.2 Par.[0062] and having an imaging device 10 sequentially moving to capture images at determining positions, Par.[0072]) with respect to an object given as an image capturing target and image capturing is performed in each of moved image capturing directions, thereby acquiring an image of each section of the object (describes an imaging control unit and a  moving body imaging system 101, having a control unit 106 controlling the coordinates and angle of a camera system in regard to the flat surface imaging area, Par.[0014]-[0017] while capturing sequential images at a plurality of focus points focus-bracketing on each portion or section of the object, at Par.[0018]-[0021] e.g., applying pan/tilt camera orientation during the controlled moving body, Par.[0026]-[0028]); 
a recording unit configured to store (a recording unit, 129 in Fig.4 stores the images acquired by camera 202, as the moving device 10 is sequentially moved to determined imaging positions for capture by using a pan/tilt drive unit 206, Par.[0072] and recording Par.[0075],[0144]); and 
wherein the control unit controls the image capturing unit to perform for the second section of the object second section is captured while changing the focus control position within the set of the focus control position for the second section of the object (the control unit 2204, similarly performing focus bracketing of the subsequent object’s sections Par.[0018]-[0021], [0127]-[0130]).  
The ordinary skilled in the art would have found obvious before the effective filing date of the application, to interpret the suggestions in Matsumoto teaching about a pan-focus process, which to further associate with a pan/tilt mechanism equipped at the camera by which a sequence of images could be captured as taught in Irie and where both arts perform focus bracketing on the image sequences, by which the inspection accuracy of the target object can be improved, as suggested by Irie (Par.[0013]). It is therefore deemed that the combination proposed is predictable and would produce the same results with those claimed.
However, while Matsumoto and Irie disclose the limitations under which the imaging system is mounted on a moving platform and the camera uses pan-focus and focus-bracketing on an object segments according to the auto-focusing being successful on the respective capturing sequence segments or regions or areas and obviating the process of failed focus being handled on prior focusing values, but where a specific range of focused values are applied in achieving a focused combined image,    
Koichi teaches about setting-up an evaluation focus value range to be used in the autofocus operation of subsequent image capture as in, 
a setting unit configured to set, based on the focus control position in capturing an image of a first section of the object stored by the recording unit, a range of a focus control position for a second section of the object which is different from the first section of the object (the focus control is setting a predetermined focus range to be used on the object’s/subject’s portions being in a non-focus state, where it is not focused based on the focus evaluated value on a different section of the object, Abstract, and being used as cited; “a case where it is not possible to focus on the subject that the user wants to capture in the out-of-focus state Par.[0003] and the imaging unit is configured to capture an object image transmitted through a focus lens, and the acquisition unit is configured to acquire a focus evaluation value used for an autofocus operation“ per Par.[0003]-[0004]) ,
One of ordinary skill in the art would have found obvious before the effective filing date of the application, to interpret the suggestions in Matsumoto teaching about a pan-focus process, which to further associate with a pan/tilt mechanism equipped at the camera by which a sequence of images could be captured as taught in Irie and where both arts perform focus bracketing on the image sequences, by which the inspection accuracy of the target object can be improved, as suggested by Irie (Par.[0013]) along with the art to Koichi teaches about setting-up an evaluation focus value range to be used in the autofocus operation of subsequent image capture. It is therefore deemed that the combination proposed is predictable and would produce the same results with those claimed.
The rationale to combine finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143. I (B),(D) and (G). 
Re Claim 2. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 1 
Matsumoto teaches about, wherein the control unit controls the image capturing unit to perform the focus bracketing image capturing for the second section of the object in a case where autofocus fails or in a case where it is determined that a result of autofocus of the image capturing unit is not appropriate based on comparison between the result of autofocus of the image capturing unit and the set range of the focus control position for the second section of the object (comparing the focusing by altering the focus position on the basis of the autofocus AF, results, Par.[0079] in the case the focusing is deemed not proper, i.e., not suitable for combination with the other captured images Par.[0105], the processor 11, and driving unit 43 performs “focus bracketing” set within the determined range and performs focus bracketing on the image sections not yet captured, set within the focus range by changing, i.e., altering the focus control position, Par.[0081], [0094], [0095], [0097], [0150] per step S1 Fig.8, or if the image is not proper, a reference image is displayed Par.[0109] and while changing the focus control position within allowable range of closeness and alteration of focus, Pars.[0113]-[0123] with examples of processing at different focus positions, Pars.[0126]-[0128]) 
Similarly Koichi teaches the matter wherein, (the focus control is setting a predetermined focus range to be used on the object’s/subject’s portions being in a non-focus state, where it is not focused based on the focus evaluated value on a different section of the object, Abstract, and being used as cited; “a case where it is not possible to focus on the subject that the user wants to capture in the out-of-focus state Par.[0003] and the imaging unit is configured to capture an object image transmitted through a focus lens, and the acquisition unit is configured to acquire a focus evaluation value used for an autofocus operation“ per Par.[0003]-[0004]).  

Re Claim 3. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 2, 
Mizusawa teaches about, wherein thsetting unit is configured to, in a case where a focus control position for the first section of the object is out of a range of the focus control position for the first section of the object set by the setting unit, set the range of the focus control position for the second section of the object based on the focus control position within the range(the imaging controller changes the focus position of the lens in a range between the first and a second position i.e., a median position per Fig.10, 11 at focus point 4b, in a movement range between p1 and p2, for control operations performed later in time, Abstract, Par.[0015]-[0017] Par.[0041],[0042] as depicted in Fig.3 Par.[0066], [0072]).
Koichi teaches this matter wherein, (the focus control is setting a predetermined focus range to be used on the object’s/subject’s portions being in a non-focus state, where it is not focused based on the focus evaluated value on a different section of the object, Abstract, and being used as cited; “a case where it is not possible to focus on the subject that the user wants to capture in the out-of-focus state Par.[0003] and the imaging unit is configured to capture an object image transmitted through a focus lens, and the acquisition unit is configured to acquire a focus evaluation value used for an autofocus operation“ per Par.[0003]-[0004]).  

Re Claim 4. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 1, 
Matsumoto  teaches about, wherein the one or more processors further function as a selection unit configured to, in a case where focusing by an autofocus function of the image capturing unit on a third section of the object succeeds after the focus bracketing image capturing is performed on the second section, select a specific image from a plurality of captured image acquired by the focus bracketing image capturing performed on the second section based on a result of the focusing(performing selecting specific image from the plurality of focus bracket images, Par.[0097] used in the combining Par.[0100]-[0104] following a distinction process in Fig.8 Par.[0194], of focus bracketing among images captured during earlier focus bracketing or step S81 when in terms of focus and upon determining a successful combination of images at S82, returning a result at S84 per Fig.11 which is further applied to the combining image process, Par.[0196], [0197]).  

Re Claim 5. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 4, 
Matsumoto  teaches about, wherein thselection unit is configured to select and the set range of the focus control position for the second section of the object (selecting an image for which the focusing is successful according to the intermediate focus position, Fig.7 Par.[0171]) 

Re Claim 6. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 5, 
Matsumoto  teaches about, wherein the selection unit is configured to select an image captured from a focus control position near the focus control position for the third section as the specific image (selecting specific images based on the focus control position, which are closer to the image with successful focus position, Fig.7, Par.[0125]-[0128])

Re Claim 7. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 4, 
Matsumoto  teaches about, wherein the one or more processors , by the selection unit, (prohibiting unsuitable images from consideration, Par.[0105]).  

Re Claim 8. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 1, 
Matsumoto  teaches about, wherein the setting unit is configured to set the range of the focus control position for the second section of the object based on a displacement amount of a focus control position in capturing an image of each of sections of the object (based on extracted focus control position for each image i.e., section, being dependent on the depth displacement amount data, setting a predetermined range of focus control positions, Par.[0075], or based on an offset Par.[0137]) 

Re Claim 9. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 8, 
Matsumoto  teaches about, wherein the setting unit is configured to set a shift direction of the focus control position for the focus bracketing image capturing in both directions with respect to a predetermined value (where the distance determined for the focus position is taken from the shortest to the infinity range, meaning that the shifting in focus direction over a predetermined value of shifting the focus position in both directions, by shifting the focus point forward and backward Par.[0095] or Par.[0217]) in a case where an absolute value of the displacement amount (where the “absolute” value is interpreted to represent a positive number value disregarding the direction of movement/shifting the focus position referenced to a threshold regarding the optimal focused images for combining, Par.[0137],[0225]) does not exceed a threshold value, and set the shift direction of the focus control position for the focus bracketing image capturing in one direction with respect to the predetermined value in a case where the absolute value of the displacement amount exceeds a threshold value (shifting the focus point according to a pre-specified threshold value, Par.[0050], [0055]-[0057])


Re Claim 10. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 9, 
Matsumoto  teaches about, wherein the settingunit sets a shift amount of the focus control position to a value based on the absolute value of the displacement amount (selecting the focus position value data taught at Par.[0129] according to the earliest in the image sequential order Img_capt[0], for displacement value determination, Par.[0131] then in the second sequence determination selecting the closest focus position of the first Img_capt[0] of the first e.g., previously captured image plus the new focus point value of the second sequence, Par.[0132] and Fig.7, and adjusting the direction and the focus position Par.[0217]) 

Re Claim 11. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim 9, 
Matsumoto  teaches about, wherein the setting unit is configured to set the shift direction in a same direction as a shift direction of the displacement amount with respect to the predetermined value in a case where the absolute value of the displacement amount passes an extreme value (comparing the displacement of the focus position amount to a pre-specified threshold, in determining the successful image selection Par.[0225] by relating to the previous image focus point of the previous image captured, Fig.7 Par.[0132])


Re Claim 12. (Currently Amended) Matsumoto, Irie and Koichi disclose, the information processing apparatus according to Claim [[8]] 9, 
Matsumoto  teaches about, wherein, in a case where focus control positions for the sections cannot be acquired, the setting unit is configured to set the shift direction in both directions with respect to the predetermined value and set the range of the focus control position for the second section of the object with the shift amount of the focus control position as default (adjusting the focus position by shifting in both directions, forward and backward, Par.[0095])



Re Claim 13. (Currently Amended) This claim represents the image capturing system disclosed by Matsumoto processing the image capturing and acquisition apparatus depicted as an integral part of the “information processing apparatus” of claim 1, where the recited; “image capturing apparatus, and a camera platform apparatus, the image processing apparatus” is fully disclosed and taught in detail by Irie where a pan/tilt mechanism for moving camera and performing sequential image capturing further being configured to control the image capturing apparatus placed on a moving platform (where the moving camera is mounted on a moving platform 110 in Fig.1 Par.[0062] and using a pan/tilt camera mechanism for capturing sequential images of a target, by having the imaging device 10 sequentially moving to capture images at determining positions, Par.[0072]), hence it is rejected by the same evidentiary premises established at claim 1, mutatis mutandis.

Re Claim 14. (Currently Amended) Matsumoto, Irie and Koichi disclose, the image capturing system according to Claim 13, 
Irie teaches about, wherein the movingunit performs pan driving and tilt driving based on a predetermined setting (the pan/tilt controlling the imaging system directions for focus bracketing process, hence at predetermined directional settings, Abstract). 


Re Claim 15. (Currently Amended) This claim represents the imaging system positioned on a mobile platform performing focus bracketing similarly recited by claim 4, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 16. This claim represents the imaging system positioned on a mobile platform performing focus bracketing similarly recited by claim 5, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 17. (Currently Amended) This claim represents the imaging system positioned on a mobile platform performing focus bracketing similarly recited by claim 6, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 18. (Currently Amended) This claim represents the method performing each and every step in the same order as implemented by the information processing apparatus of claim 1, hence it is rejected under the same evidentiary premises, mutatis mutandis.

19. (Canceled)

Re Claim 20. (Currently Amended) This claim represents a non-transitory storage medium storing a program for causing a computer to function as the control means of the information processing apparatus according to Claim 1, hence it is rejected under the same evidentiary premises, mutatis mutandis.  


Conclusion
8.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/